DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (US 6,489,015, “Tsuchiya”) in view of Asakura et al. (US 2007/0291363, “Asakura”) in view of Iizuka et al. (US 2011/0189470, “Iizuka”).
Regarding claims 1, 7, and 8, Tsuchiya teaches a transparent resin substrate (Fig. 1, layer 1, col. 2 lines 10-30) having thereon a hardcoat layer containing inorganic fine particles having a diameter of around 100 nm (e.g., silica particles, col. 2 lines 40-65) and the film being made of a polyfunctional acrylate (e.g., col. 5 lines 5-20 and see col. 5 line 65 – col. 6 line 20, describing the amounts of inorganic particles). Tsuchiya teaches an additional hardcoat layer to the outside of the laminate and which may contain no particles (Fig. 1, hardcoat layer 2’, col. 5 line 65 – col. 6 line 20).
    PNG
    media_image1.png
    179
    516
    media_image1.png
    Greyscale
	While Tsuchiya teaches that the outer hardcoat layer has a different composition than the inner hardcoat layer (col. 6 line 60 – col. 7 line 15), and teaches that the hardcoat may include polyfunctional acrylates including tripentaerythritol acrylate (e.g., col. 5 lines 5-20), Tsuchiya fails to specifically teach the claimed composition of the first hardcoat layer. In the same field of endeavor of hardcoat films and laminates (e.g., [0051], [0009]), Asakura teaches a hardcoat layer containing a polyfunctional acrylate compound ([0059], [0060]) and a compound having a silane group ([0126] – [0132], and see [0140], and in the amount of from 0.1 to 50% by mass, [0174], [0175]). Asakura additionally teaches the inclusion of thiol-containing additives or aids generally in an amount of an initiator, such as ([0191] - [0193] and see [0447]), and teaches the inclusion of a fluorine-containing compound that would act to repel water (leveling agent reducing the surface energy of the layer in an amount of from 0.001 to 1.0 mass %, [0221], [0222], [0224] – [0228], [0243], thus reading on the claimed water repellent agent). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. Asakura additionally teaches that the optical film should have a water contact angle of greater than 95 degrees and additionally should have high hardness ([0031], [0268], [0057], [0058]) and thus would have a water contact angle reading on that presently claimed under the claimed testing conditions. Asakura teaches that its hardcoat layer, including the hardcoat layer that does not have fine particles (e.g., [0009]), provides for good hardness, refractive index properties, durability and impact resistance ([0056], 0052], [0057]). It would have been obvious to have substituted the hardcoat layer composition described by Asakura  for that of the exterior hardcoat of Tsuchiya for the benefit of its good hardness, refractive index properties, durability and impact resistance ([0056], 0052], [0057]).	Modified Tsuchiya fails to specifically teach that the first hardcoat layer includes one of the claimed compounds having two or more secondary thiol groups in each molecule. In the same field of endeavor of hard coat layer compositions ([0010]), Iizuka teaches to include, for example, 1,4-bis(3-mercaptobutyryloxy)butane or pentaerythritol tetrakis(3-mercaptobutyrate) as a curing aid in order to improve the adhesion between the hardcoat layer and the underlying material ([0069]). It would have been obvious to the person of ordinary skill in the art to have substituted the specific curing aid thiol compositions described by Iizuka for those of Tsuchiya, and to have adjusted the amount used to within the claimed range, in order to improve the adhesion between the hard coat layer and the underlying material (Iizuka, [0069]).
Regarding claims 2 and 9, modified Tsuchiya additionally teaches that the base acrylic component may be tripentaerythritol acrylate and that it may be included in more than 20% by mass (Asakura, [0059], [0060]; Asakura additionally teaches that this material may be the binder material and thus would be suitable for use in greater than 20% amounts, see also [0174], [0191], [0217], [0243] describing the amounts of other additives to use and having a range of less than 80% of the total solid content). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 
Regarding claims 3 and 10, modified Tsuchiya additionally teaches the inclusion of a thiophenyl-based photopolymerization initiator in an amount of from 0.1 to 15 parts by mass (Asakura, [0027], [0063], [0064], and see [0177], [0178], including, for example, 2-methyl-4-methylthio-2-morpholinopropiophenone, which is a benzothiophenyl compound; and in an amount of from 0.1 to 15 parts by mass, [0191]).
Regarding claim 4, modified Tsuchiya additionally teaches that the silane coupling agent may contain a mercapto group (Asakura, e.g., [0127] – [0131], [0140], [0174], [0175]).  
Regarding claim 5, modified Tsuchiya additionally teaches that the compound reading on the water repellant agent may be or include a fluoroether acrylate compound (Asakura, [0229], compound (i) and see [0233]; [0228] – [0234]). 
Regarding claim 6, Tsuchiya fails to specifically teach the inclusion of a leveling agent in the coating material for the hard coat nearest the substrate. However, Asakura teaches that it is known to include a leveling agent in an amount of from 0.001 to 1.0 mass % in each of the layers and that doing so helps to improve the surface state and prevent unevenness in the films and therefore the inclusion of such a leveling compound would have been obvious to the ordinarily skilled artisan at the time of filing (Asakura, [0221], [0222], [0243]).
Regarding claims 12 and 14, Tsuchiya additionally teaches to laminate the hard coat film on a display (see col. 1 lines 5-40). 
Regarding claim 15, modified Tsuchiya (Asakura) teaches that its hard coat layer should have a pencil hardness of greater than 3H, thus reading on the claimed range of greater than 6H. The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. Furthermore, Tsuchiya teaches that pencil hardnesses of greater than 4H and up to 9H are desirable in hard coating applications ([0003], [0004], [0006], [0007]) and therefore adapting the hard coat films of modified Tsuchiya to within such a range would have been obvious to the ordinarily skilled artisan at the time of filing. 
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of Asakura in view of Iizuka as applied to claims 1 and 7, above, and further in view of Takada et al. (US 2006/0134400, “Takada”).
Regarding claims 11 and 13, Tsuchiya teaches that the substrate may include a base transparent substrate and an additional adhesive layer underneath the base transparent substrate (Fig. 1, layers 1 and 3, col. 4 lines 19-40). Tsuchiya teaches that the base may be any transparent layer and fails to teach the composition of the adhesive layer. However, Asakura teaches that a polycarbonate transparent film is suitable for use as a transparent substrate film (Asakura [0266]). It therefore would have been obvious to the ordinarily skilled artisan to have used a polycarbonate film as the base substrate of the laminate of Tsuchiya as it is a well-known and useful material for making a transparent plastic substrate (Tsuchiya, [0266]). The Examiner notes that the simple substitution of one known element for another that would provide predictable results (in this case the function of a transparent base substrate) would have been obvious to the ordinarily skilled artisan at the time of filing (see MPEP 2143). 
	Tsuchiya fails to teach the makeup of the adhesive layer, however in the same field of endeavor of hard coat films and laminates (e.g., [0002], [0003]), Takada teaches that an acrylic compound is useful as an adhesive for use in a hard coat film application ([0122]). It would have been obvious to the person of ordinary skill in the art at the time of filing to have used an acrylic pressure sensitive adhesive as the adhesive compound of Tsuchiya for the benefit of its good optical transparency, good weather and heat resistance, and suitable adhesion properties (Takada, [0122]).

Response to Arguments
Applicant’s arguments filed 6/23/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-15 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782